Appeal from a decision of the Unemployment Insurance *997Appeal Board, filed June 28, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
There is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s decision that claimant lost his job as a mailroom clerk due to misconduct. Claimant admitted that he had been warned about his attendance and he had promised his employer that he would be at work on two specific dates. Despite his employer’s warnings, claimant did not report to work for those two days and failed to call in prior to these absences. This court has previously held that unauthorized absences from work after warning and without prompt notice to the employer constitute misconduct warranting the employee’s disqualification from receiving unemployment insurance benefits (see, Matter of Michelfelder [Ross], 80 AD2d 969; Matter of Rossano [Levine], 52 AD2d 1006; Matter of Patterson [Levine], 50 AD2d 703, appeal dismissed 38 NY2d 937).
Weiss, P. J., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.